                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

LEONTE DEJUAN MACKLIN                                                                PLAINTIFF
#43185

V.                             No. 3:19CV00108-BSM-JTR

CRAIGHEAD COUNTY
DETENTION CENTER                                                                 DEFENDANT

                                            ORDER

       Plaintiff Leonte Dejuan Macklin (“Macklin”), a pretrial detainee in the

Craighead County Detention Center (“CCDC”), has filed a pro se § 1983 Complaint

alleging that he is being subjected to inhumane conditions of confinement. Doc. 2.

Before Macklin may proceed with this case, the Court must screen his claims.1

       Macklin alleges that, at the CCDC: (1) he has been refused cleaning supplies

for his living area; (2) he has to sleep on a foam mat covered with black mold and

mildew; (3) there is black mold in the restroom, shower and all over the ceiling; (4)

insulation falls out of the ceiling over his eating and bedding area; and (5) the roof

is leaking, and toilet water leaks into his sleeping area. According to Macklin, these


       1
         The Prison Litigation Reform Act requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. § 1915A(a). The
Court must dismiss a complaint or a portion thereof if the prisoner has raised claims that: (a) are
legally frivolous or malicious; (b) fail to state a claim upon which relief may be granted; or (c)
seek monetary relief from a defendant who is immune from such relief. Id. § 1915A(b). When
making this determination, a court must accept the truth of the factual allegations contained in the
complaint, and it may consider the documents attached to the complaint. Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009); Reynolds v. Dormire, 636 F.3d 976, 979 (8th Cir. 2011).
conditions have caused him to have breathing difficulties and headaches. Doc. 2 at

4.

      Macklin names one Defendant, the “Craighead County Detention Center,

entire jail/administration.” It is well settled that a county detention facility is not a

legal entity that can be sued in a § 1983 action. See Owens v. Scott County Jail, 328

F.3d 1026, 1027 (8th Cir. 2003); Williams v. Pulaski County Detention Facility, 278

Fed. Appx. 695, 695 (8th Cir. 2008). Instead, Macklin must name individuals who

are responsible for the alleged constitutional violations.

      In addition, to the extent Macklin is attempting to name the CCDC

Administrator as a Defendant, he makes no specific factual or legal allegations

against him or her. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (explaining that,

to state a viable § 1983 claim, a prisoner “must plead that each Government-official

defendant, through the official’s own individual actions, has violated the

Constitution”).

      The Court needs additional information from Macklin to complete § 1915A

screening. Thus, Macklin must file an Amended Complaint that: (1) names all the

individuals he believes violated his constitutional rights and whom he wishes to sue

in this action; (2) explains, in a simple, concise and direct manner, how each of the

named Defendants personally participated in violating his constitutional rights; (3)

provides the specific dates that he was subjected to the challenged conditions of


                                           2
confinement; (4) explains how he has been harmed by being exposed to the alleged

conditions; and (5) states whether an official policy, custom, or practice caused his

injuries.

       IT IS THEREFORE ORDERED THAT:

       1.    The Clerk is directed to mail Macklin a § 1983 complaint form that is

labeled “Amended Complaint.”

       2.    Macklin must file, within thirty days of the date of this Order, an

Amended Complaint that complies with the instructions in this Order. If he does not

timely and properly do so, this case will be dismissed, without prejudice, pursuant

to Local Rule 5.5(c)(2).

       DATED this 19th day of April, 2019.



                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                         3
